        Case 1:17-cr-00201-ABJ Document 608 Filed 06/26/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       )
                                               )
               v.                              )
                                               )
RICHARD W. GATES III,                          )             Crim. No. 17-201-2 (ABJ)
                                               )
               Defendant.                      )             FILED UNDER SEAL


   DEFENDANT RICHARD W. GATES III’S UNOPPOSED MOTION FOR LEAVE
      TO FILE UNDER SEAL HIS MOTION TO MODIFY CONDITIONS OF
                              RELEASE

       Richard W. Gates III, by and through counsel, hereby moves this Court for leave to file

under seal his Unopposed Motion to Modify Conditions of Release. Despite the general

policy that public access to judicial proceedings and judicial records is important to the proper

functioning of our justice system, there are compelling reasons and good cause in this instance

why the Motion should not be publicly disclosed. The Motion includes details about Mr.

Gates’s continuing cooperation. It also contains specific details about Mr. Gates’s and his

family’s travel and locations. The Court has noted on more than one occasion that this case is

subject to substantial publicity and media coverage. The proposed disclosure will sufficiently

alert the public that Mr. Gates has permission to engage in travel, without providing

unnecessary details regarding his cooperation or details about his family.


       WHEREFORE, Mr. Gates hereby respectfully moves this Court for leave to file under

seal his Unopposed Motion to Modify Conditions of Release. A draft order is attached.




                                                1
Case 1:17-cr-00201-ABJ Document 608 Filed 06/26/19 Page 2 of 2



                                  Respectfully submitted,


                                  /s/Thomas C. Green
                                  Thomas C. Green
                                  D.C. Bar No. 14498
                                  Sidley Austin LLP
                                  1501 K Street, N.W.
                                  Washington, DC 20005
                                  tcgreen@sidley.com
                                  (202) 736-8069 (telephone)
                                  (202) 736-8711 (fax)

                                  Attorney for Richard W. Gates III




                              2
